Citation Nr: 1212650	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Veteran testified at a videoconference hearing held at the Muskogee RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then Remanded by the Board in January 2012, for additional development and readjudication.

After the supplemental statement of the case (SSOC) was issued in February 2010, the Veteran submitted a lay statement wherein he reiterated his contention that his "forced" participation in an experimental vaccine program caused or contributed to the development of pneumonia in service.  Although no waiver was submitted along with this evidence, the arguments advanced in that statement are essentially redundant of those raised prior to the issuance of the most recent SSOC.  As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  Thus, the Board will not remand this case for another issuance of a supplemental statement of the case, and yet further delay the Veteran's appeal.  38 C.F.R. § 20.1304(c) (2011).  


FINDING OF FACT

The Veteran's current respiratory disorder, diagnosed as chronic obstructive pulmonary disorder (COPD) was not present in service, and there is no competent and credible medical evidence relating it to service to include the episode of bronchopneumonia noted during service. 

CONCLUSION OF LAW

A chronic respiratory disorder, including COPD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in August 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained VA examinations in March 2009 and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran contends that he was inoculated with a live type-4 adenovirus during service, which he believes caused or contributed to the development of pneumonia in service.  He further contends, through his hearing testimony, that this was an experimental inoculation he was directed to undergo and that he was hospitalized with pneumonia for 90 days and now has permanent residuals, in that since service discharge, he has regularly experienced recurrent pneumonia and bronchitis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Generally, for claims received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service. 38 U.S.C.A. § 1103(a)  (West 2002); 38 C.F.R. § 3.300(a) (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, Service treatment records (STRs) indicate that the Veteran did not have any respiratory problems or pathology on induction examination.  These records do include an entry dated from early November 1967 indicating that the Veteran had "voluntarily consented" to participate in a live type-4 adenovirus vaccine program and had been immunized accordingly.  

In early September 1968, the Veteran underwent hospitalization following trouble breathing, congestion, and developing a tight feeling in the chest.  He had been febrile for three days, taking cough syrup, and with a persistent dry hacking cough.  The initial impression was acute bronchitis, with possible asthma.  On further evaluation including X-rays, he was determined to have viral pneumonia. 

The Veteran remained hospitalized until late November 1968.  At that time, a treatment summary was issued which indicated that during hospitalization he had been treated with bed rest, expectorants, postural drainage, and a course of antibiotics.  According to the report, the Veteran's hospital course had been unremarkable and his recovery complete.  The revised diagnosis was that of bronchopneumonia, and perennial allergic rhinitis.  The Veteran was discharged to duty. 

When seen in early March 1969, the Veteran reported symptoms of a stuffed nose and chills.  An examination, including chest x-ray, was negative.  The clinical assessment was bronchitis.  On evaluation later that month, the Veteran complained of repeated upper respiratory infections, bronchitis, viral pneumonia sustained twice, generalized fatigue, dyspnea, and cough.  He underwent more in-depth evaluation for a provisional diagnosis of bronchial asthma.  It was observed that the Veteran since discharge had been on full duty.  He continued to note morning coughing productive of small amounts of sputum, but, there were no severe attacks of bronchospasm, and no regular medication use.  The Veteran worked out regularly with good exercise tolerance.  The impression was "as before - chest exam is much clearer than on prior occasions - patient seems to be doing well."  The Veteran remained on hyposensitization treatment for allergies.  It was recommended that he never resume cigarette smoking, and should be seen immediately by a physician in the event of a respiratory infection.  It was considered a good idea to keep the Veteran on an expectorant indefinitely as an aid in clearing his bronchial secretions.  

The claims folder is devoid of any pertinent treatment records or other medical documents until October 1996 when the Veteran received treatment for an episode of pneumonia in the right lower lung.  It was noted that the Veteran was a heavy smoker, smoking two packs per day.  He denied any history of tuberculosis, but did report having pneumonia in the service.  A pulmonary function test from January 1997 showed mild obstructive ventilatory defect.  In July 2000, the Veteran was seen for follow-up of his COPD.  

The remaining records only describe the Veteran's current disabling respiratory symptoms, and do not show that they are etiologically related to his military service.  An April 2005 PFT continued to show a mild obstructive ventilatory defect with no significant bronchodilator response and in May 2005 the Veteran was offered a referral to the smoking cessation clinic, but declined.  These records do not, in any way, suggest that any respiratory symptomatology originated during military service and none of the physicians specifically related it to service.  

In this case there is a 27-year lapse between the end of the Veteran's military service and the initial treatment for a respiratory disorder and eventual diagnosis of COPD.  In other words, he has failed to show continuity of symptomatology during those intervening years after his service had ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000);

In support of his claim, the Veteran submitted a medical opinion from his private physician dated in November 2008 verifying treatment of the Veteran for COPD.  The physician noted that the Veteran had been hospitalized in 1968 for three months with bronchopneumonia, which had a lasting effect on his lungs.  He has suffered multiple episodes of bronchitis since that time, but continued to smoke, which may be a contributing factor.  

The Veteran was provided a VA examination in March 2009 to determine the etiology of his current respiratory disorder(s).  At that time he gave a history of COPD for the past 40 years.  He denied any asthma attacks, but reported that he contracted infections, which require treatment with antibiotics periodically twice a year.  The clinical impression was COPD, which the examiner determined was less likely than not due to the three-month episode of bronchopneumonia in service.  The examiner explained that the episode of pneumonia in service was brief and occurred 40 years ago.  He further explained that the COPD was a distinct illness separate from the remote cause of bronchopneumonia that occurred in service.  

Pursuant to an October 2011 Board remand, the RO obtained an additional VA examination in February 2012.  The Veteran stated that while in service he was "forced" to take an experimental vaccination for plague, which made him sick.  He was hospitalized for 90 days with pneumonia and states that when he left the hospital he was told his "lungs would never be the same."  He reported that since service he has had chronic bronchitis, asthma, hay fever, and allergies.  He also stated that he was a chronic tobacco smoker for 40 years, but quit about several years ago and now smokes cigars.  Current pulmonary function test (PFT) studies were compatible with moderate COPD and a chest X-ray showed mild pulmonary hypertension and interstitial prominence which could be seen with COPD.

The examiner reviewed the claims file in its entirety, including STRs, VA treatment records, the November 2008 private medical opinion, and the March 2009 VA examination.  The examiner noted that an in-service chest X-ray at that time showed left lower infiltrate.  The Veteran was treated with antibiotics and his condition improved and a subsequent X-ray showed minimal para bronchial pneumonia.  A subsequent chest X-ray in October 1968 was normal and the Veteran was discharged from the hospital in late November 1968.  The Veteran was later seen in the allergy clinic in March 1969 and it noted that he had a history of allergic bronchitis from childhood.  The Veteran's separation examination in October 1969 was negative for any lung condition.  The examiner referred to a chest X-ray from September 1980 that was also negative for pneumonia.  It was also noted that the Veteran continued to smoke.  

After reviewing the claims file, obtaining history from the Veteran, performing the physical examination, and reviewing the recent chest X-ray and PFT reports, the examiner concluded that the Veteran's lung condition with COPD was less likely than not (less than 50 percent probability) etiologically related to the 3-month episode of bronchopneumonia which was treated in service.  He explained that the pneumonia resolved during the Veteran's in-service hospitalization as evidenced by the X-rays taken after the Veteran was treated for pneumonia and the September 1980 X-ray, both of which were negative.  Rather the Veteran's lung condition with COPD is most likely etiologically related to his chronic tobacco smoking, which is the major contributing factor for his respiratory condition, as it is well established that tobacco smoking causes COPD.  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current respiratory disorder, diagnosed as COPD, and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.  

In this case, the evidence of record does not provide any medical basis for holding that the claimed disability was incurred in service.  Consequently, the Board is unable to attribute the post-service development of a chronic respiratory disorder, diagnosed as COPD to the Veteran's military service.

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, the supportive written statement from his spouse, or the testimony given at a personal hearing in April 2011.  As noted previously, his primary assertion is that he has developed chronic residuals of pneumonia which may have something to do with the vaccine he received during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed respiratory disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to receiving a vaccine during service, his opinion that his current COPD was caused by that vaccine, is outweighed by the more thoroughly explained and detailed opinions of the 2009 and 2012 VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the STRs, which show that any bronchopneumonia treated during service was not considered chronic, as the separation examination was normal; the post-service medical reports were are silent for any complaints or treatment for many years after the Veteran's separation from service; and the findings of the VA examiners.  See Jandreau supra & Buchanan supra.  


Accordingly, the preponderance of the evidence is against the claim for service connection for a chronic respiratory disorder, claimed as residuals of pneumonia, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a chronic respiratory disorder, claimed as residuals of pneumonia and to include COPD, is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


